Title: To George Washington from Nathanael Greene, 24 January 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Camp Pedee January 24th 1781
                        
                        My public letter will inform your Excellency of the success of the troops under the command of General
                            Morgan. The event is glorious; and I am exceeding unhappy that our wretched condition will not permit our improving it to
                            the best advantage. I shall do all I can but our prospects are gloomy. Our force is small and dayly declining. We have no
                            cloathing or provisions but what we collect from day to day; and the enemies late incursion into Virginia I apprehend will
                            cut off our prospects from that quarter. I hope your Excellency will repeat your letters to Congress upon the necessity of
                            filling the Army and forming Magazines of provision and forage. We never can be fortunate but that it operates to our
                            disadvantage; and above half the pleasure that results from the victory is lost in the apprehension that it will
                                relax the preparations for the support of the war. I wish your Excellency to place this event in
                            its true point of light to Congress; that if it stands alone it will be of no consequence but if properly improvd upon, it
                            may have the most salutary effects.
                        What your Excellency mentioned in your last private letter to me is very just: the commanding officer has a
                            collective view of all the difficulties in the different departments. But when I was with the Northern Army, I had a
                            pretty good opportunity of knowing the difficulties from being at the head of one of the great departments, and from the
                            confidence which you was pleased to honor me with. In comparing the difficulties of the Northern service with this of the
                            Southern one being but a small proportion to the other: whether from the make of the Country, the divisions among the
                            Inhabitants, the difficulty of obtaining supplies or the unequal force we have to contend with. And my spirits would sink
                            under the load, was it not from a perswasion that to what ever straights I may be reduced or however unfortunate I may be,
                            from the hazards I am obliged to run, your Excellency will do justice to my intentions. I have one consolation which is, I
                            have the confidence of the Troops and the good will of the Officers. But the unsettled state of the different lines in
                            front of rank, multiplies our embarassments; nor can I see the least prospect of bringing them to a speedy close.
                        I hope Baron Stuben writes your Excellency respecting the enemies movements in Virginia, as I have desired
                            him to be very particular, and keep you constantly informed of every material circumstance. I beg my respectful
                            compliments to Mrs Washington; and to all the Gentlemen of your family. I am with esteem & regard Your Excellencys
                            Most Obedt humble Ser.
                        
                            N. Greene
                        
                    